Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the papers filed on 10/14/2022.
	Claim 1-24 are pending.

				Terminal Disclaimer
	The terminal disclaimer filed on 9/23/2022 has been approved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over by the prior art of record Gray (US 2016/0344629) view of one or more of secondary references below.

Regarding independent  claim 1, the prior art Gray discloses:
A non-transitory computer-readable medium (in one or more of computer, Host, servers CAD tools, EDA tools in one or more of par 51, 76, 78, 201-202, 211, 235-236, 242, 277-279, 292-294, 302-303, 307) storing a configuration template (i.e., one or more of FPGA configurability, configurability of router, configuration bitstream, interconnect fabric, hardware platform, design-under-test, design model, chip design, interconnect network design, topology, network on chip (NOC) configuration, configurable bit width, configuration incorporated by EDA tool, as disclosed in the prior art), which, when accessed by a computing device (see one or more of computer, Host, servers CAD tools, EDA tools in one or more of par 51, 76, 78, 201-202, 211, 235-236, 242, 277-279, 292-294, 302-303, 307), is used by the computing device to generate a RTL (par 10, 15, 130) circuit model of a reconfigurable interconnect framework (i.e.,  FPGA configurability, configurability of router, configuration bitstream, interconnect fabric, hardware platform, design-under-test, design model, chip design, interconnect network design, topology, network on chip (NOC) configuration, configurable bit width, programmable interconnect fabric (par 1-3, 74, 120, 219, 243, 306), the configuration template defining parameters including: 
A first number of reconfigurable stream switch output ports ( output 310, 312 in fig 3) of a stream switch (330 in fig 3 and alternate embodiments of the switch circuit 330 in fig 4-5) of the reconfigurable interconnect framework, the stream switch being arranged to stream data between logical modules (stream switch 330 in fig 3 and alternate embodiments of the switch circuit 330 in fig 4-5 being arranged to stream/ flow/ channel/ transfer/ pipeline/ throughput/ packet/ linking/ moving data between logical modules) each output port having an output port architectural composition, wherein the output port architectural composition is defined by a plurality of N data paths (N data paths are output arrows 310, 312 coupled switch/router in fig 3) of the stream switch, the plurality of N data paths including A data outputs and B control outputs (see control signals coupled to switch 330 (fig 3-5 and related text) to control output), wherein N, A, and B are non-zero integers (None of the number of data paths/channels/ports, output paths/channels/ports and control output signals, in fig 3-5, in the prior art are zero); and 
A second number of reconfigurable stream switch input ports (inputs 302, 304) of the stream switch of the reconfigurable interconnect framework, each input port having an input port architectural composition, wherein the input port architectural composition is defined by a plurality of M data paths (M data paths are arrows 302, 304 coupled to switch/router in fig 3) of the stream switch, the plurality of M data paths including A data inputs and B control inputs (see control signals couple to switch 330 (fig 3-5 are related text) to control input).

Thus, the prior art Gray substantially teaches all the elements in the claim including data  stream/transfer/ flow/ pipeline/ throughput/ packet/ linking/ moving/ channel between logical modules;  except data tensors; however, data tensor is disclosed by one or more of the following secondary references.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (in the instant application) to utilize data tensors simply because one or more of the following reasons:
	Trani (US 2021/0216752), par 236:Tensor flow is the deep learning engine framework provided by Google™. Equation and algorithm for tensor flow is well known in the art.
	Li (US 2016/0094827), par 27: In applications involving multi-spectral systems, data is intrinsically of high-order, and thus more suitably represented in tensorial form. Tensors are multidimensional arrays, and tensorial processing therefore organizes data in the form of tensors and performs operations within the framework of multilinear algebra.
Lau (US 2019/0392297), par 44: ASIC-based deep learning hardware (DLH) device provided that is designed to accelerate computations for deep learning applications…The DLH device may include a network of interconnected matrix processing units equipped with processing circuitry to perform arithmetic and convolutional operations on tensor operands (e.g., multidimensional matrix operands)… data may be stored and transferred as tensors in on-chip and off-chip memory, and between the host and the chip. For instance, data to be fetched or written to using the MPUs may be stored in tensor form, among other example features... Data transferred between MPUs or even between multiple DLHs may be transferred as tensors.
See the main reference (prior art of record Gray (US 2016/0344629)) for the following rejections.
(Claim 2) wherein the configuration template is used by the computing device in combination with a database (database/memory in one or more of computer, host, server, CAD tools, EDA tools in one or more of par 51, 76, 78, 201-202, 211, 235-236, 242, 277-279, 292-294, 302-303, 307) to generate the RTL circuit model.
(Claim 3) wherein the configuration template is used by the computing device to simulate (par 27, 307) circuitry.
(Claim 4) wherein the computing device (computer, Host, servers CAD tools, EDA tools in one or more of par 51, 76, 78, 201-202, 211, 235-236, 242, 277-279, 292-294, 302-303, 307) combines the user-edited configuration (designer configure/specify, designer choice/tradeoff, client input, designer instantiates NOC, designer control, designer elect/implement SOC memory, designer configure (par 111-112, 120, 125, 129, 135, 201, 268)) template with a plurality of modules from a logic block (IP) library (abstract, par 248, 284, 285, 289, 290, 307)) to produce the RTL circuit model.
(Claim 5) IC fabrication machinery (par 9, 27, 248) is coupled to the computing device and the computing device, based on the RTL circuit model, controls fabrication of a reconfigurable interconnect framework by the IC fabrication machinery.
(Claim 6) wherein the configuration template defines parameters of an accelerator (abstract, par 50, 62, 67-68, 204, 205, 211-214, 217, 222, 225, 232, 234-235, 253, 263, 276, 278, 282-283, 307) framework and the RTL circuit model includes a model of an accelerator framework based on the configuration template.
(Claim 7) wherein the accelerator framework is a kernel (par 235) accelerator framework.
(Claim 8) wherein the accelerator framework is a pre-processing (in terms of one or more of repeat process, preserves, previously allocated, prior configuration (par 139-140, 147, 151, 218)) accelerator framework.
 (Claim 11) wherein the RTL circuit model is a model of a SOC (abstract, par 2, 8, 12, 51) including the reconfigurable interconnect framework model.
(Claim 12) wherein the parameters defined by the configuration template include stream link configuration parameters of the stream switch, which define a reconfigurable stream switch output port associated with a stream link and one or more reconfigurable stream switch input ports associated with the stream link (i.e., see one or more of abstract, par 3-9, fig 2-5, 11-12, 14).
(Claim 13) wherein the stream link configuration parameters associated with the stream link define a number of communication paths of the stream link and a direction (i.e., see one or more of abstract, par 13-14, 45-46, 53, 82-83, 87-88, 285-286) of each communication path.
Claims 14-20 recite similar subject matter and are rejected for the same reason.
(Claim 22) wherein the parameters defined by the configuration template include parameters of a set of control registers (see one or more of fig 2-5) of the accelerator framework (see one or more of abstract, par 50, 62, 68, 204, 205, 211-214, 217, 222, 225, 232, 234, 253, 263, 276, 278, 282-283, 292, 294, 307).
(Claim 24) wherein the plurality of modules from the logic block (IP) library include a model of a set of control registers (see one or more of fig 2-5).
See secondary reference Lau (US 2019/0392297) for the following rejections:
(Claims 9-10) wherein the accelerator framework is a neural accelerator framework (see one or more of par 2, 28-34, 44-49, 59-60, 74, 97, 181-182, 191, 242-245, 267-268, 281); wherein the accelerator framework is a convolutional accelerator framework (see one or more of par 2, 28-34, 44-49, 59-60, 74, 97, 181-182, 191, 242-245, 267-268, 281).
Claims 21, 23 recite similar subject matter and are rejected for the same reason

Claims 1-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over by the prior art of record Fleming (US 2018/0189063) view of one or more of secondary references below.
Regarding claim 1, the prior art Fleming discloses:
A non-transitory computer-readable medium (par 248, 252, 346, 362-369) storing a configuration template, which, when accessed by a computing device (par 248, 252, 346, 362-369), is used by the computing device to generate a RTL circuit model (par 131) of a reconfigurable interconnect framework (FPGA (par 88, 94, 111, 181, 188, 191-192) are reprogrammable/ reconfigurable having framework/ topology/ fabric), the configuration (FPGA (par 88, 84, 111, 181, 188, 191-192) are reprogrammable/ reconfigurable having configuration/ mapping/ fabric/ process elements / architecture/ design /topology, in the prior art, as template) template defining parameters including: 
A first number of reconfigurable stream switch output ports (DATA OUTPUT in fig 9) of a stream switch (multiplexers and components coupled to multiplexer in fig 9) of the reconfigurable interconnect framework, the stream switch being arranged to stream data between logical modules (multiplexers and components coupled to multiplexer in fig 9 (are stream switch) being arranged to stream/ flow/ channel/ transfer/ pipeline/ throughput/ packet/ linking/ moving data between logical modules)  each output port having an output port architectural composition, wherein the output port architectural composition is defined by a plurality of N data paths (DATA OUTPUT data paths shown in fig 9) of the stream switch (multiplexers and components coupled to multiplexer in fig 9), the plurality of N data paths including A data outputs (DATA OUTPUTs in fig 9) and B control outputs (CONTROL OUTPUT in fig 9) , wherein N, A, and B are non-zero integers (None of the numbers of DATA OUTPUT, data  ports /paths /channels in fig 9 and CONTROL OUTPUT  in fig 9 are zero); and 
A second number of reconfigurable stream switch input ports (DATA INPUT in fig 9)  of the stream switch (multiplexers and components coupled to multiplexer in fig 9) of the reconfigurable interconnect framework, each input port having an input port architectural composition, wherein the input port architectural composition is defined by a plurality of M data paths (DATA INPUT paths shown in fig 9) of the stream switch, the plurality of M data paths including A data inputs and B control inputs (DATA INPUT and CONTROL INPUT shown in fig 9) 
Thus, the prior art Fleming substantially teaches all the elements in the claim including data  stream/transfer/ flow/ pipeline/ throughput/ packet/ linking/ moving/ channel between logical modules;  except data tensors; however, data tensor is disclosed by one or more of the following secondary references.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (in the instant application) to utilize data tensors simply because one or more of the following reasons:
	Trani (US 2021/0216752), par 236:Tensor flow is the deep learning engine framework provided by Google™. Equation and algorithm for tensor flow is well known in the art.
	Li (US 2016/0094827), par 27: In applications involving multi-spectral systems, data is intrinsically of high-order, and thus more suitably represented in tensorial form. Tensors are multidimensional arrays, and tensorial processing therefore organizes data in the form of tensors and performs operations within the framework of multilinear algebra.
Lau (US 2019/0392297), par 44: ASIC-based deep learning hardware (DLH) device provided that is designed to accelerate computations for deep learning applications…The DLH device may include a network of interconnected matrix processing units equipped with processing circuitry to perform arithmetic and convolutional operations on tensor operands (e.g., multidimensional matrix operands)… data may be stored and transferred as tensors in on-chip and off-chip memory, and between the host and the chip. For instance, data to be fetched or written to using the MPUs may be stored in tensor form, among other example features... Data transferred between MPUs or even between multiple DLHs may be transferred as tensors.
See the main reference (prior art of record Fleming (US 2018/0189063)) for the following rejections.
(Claim 2) wherein the configuration template is used by the computing device in combination with a database (data base in computer, server, work station, storage medium (par 248, 252, 346, 362-369)) to generate the RTL circuit model.
(Claim 3) wherein the configuration template is used by the computing device to simulate (par 50-55, 138) circuitry.
(Claim 4) wherein the computing device (par 346, 365) combines the user-edited configuration (par 84, 98, 131, 178) template with a plurality of modules from a logic block (IP) library (par 346, 365) to produce the RTL circuit model.
(Claim 5) IC fabrication machinery (par 86, 98, 365-366) is coupled to the computing device and the computing device, based on the RTL circuit model, controls fabrication of a reconfigurable interconnect framework by the IC fabrication machinery.
(Claim 6) wherein the configuration template defines parameters of an accelerator (see one or more of abstract, par 5, 9, 12, 15, 18, 20-23, 36-46, fig 1, 3, 6, 8, 11) framework and the RTL circuit model includes a model of an accelerator framework based on the configuration template.
(Claim 7) wherein the accelerator framework is a kernel accelerator framework (par 149).
 (Claim 8) wherein the accelerator framework is a pre-processing (i.e., previous processor design, preserving model, compiled data flow graphs, compiled program (par 71-73, 75), previous architecture (par 94), preserver logical view (par 131), pre-determine reference (par 194), existing configuration infrastructure (par 185), previous data flow (par 241), preserve old values par (272), existing model (par 232) accelerator framework.
(Claim 9) wherein the accelerator framework is a neural accelerator (par 78, 90) framework.
(Claim 10) wherein the accelerator framework is a convolutional accelerator framework (see deep neural network  in par 90, DNN. CNN are all artificial intelligence(Al) model/algorithm which is a trained layer of Al processing and DNN in the prior art Fleming inherently can included a plurality of convolution layers.
Also, see par 149 that teach accelerator framework (CSA, PEs) being convoluted).
 (Claim 11) wherein the RTL circuit model is a model of a SOC (one or more of par 65, 93, 171, 326, 337, 339, 342, 347, 361) including the reconfigurable interconnect framework model.
(Claim 12) wherein the parameters defined by the configuration template include stream link configuration parameters, which define a reconfigurable stream switch output port associated with a stream link and one or more reconfigurable stream switch input ports associated with the stream link (see one or more of fig 1-4, 6-9, 9-11, 13, 22-23, 25-26, 28-32)
(Claim 13) wherein the stream link configuration parameters associated with the stream link define a number of communication paths of the stream link and a direction of each communication path (par 77).
Claims 14-21 and 23 recite similar subject matter and are rejected for the same reason.
(Claim 22) wherein the parameters defined by the configuration template include parameters of a set of control registers (see one or more of fig 2, 6, 9-11, 13, 33, 36-39) of the accelerator framework.
(Claim 24) wherein the plurality of modules from the logic block (IP) library include a model of a set of control registers (see one or more of fig 2, 6, 9-11, 13, 33, 36-39)

Claims 1-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over by the prior art of record Baxter (US 2005/0268070) in view of one or more of secondary references below.
Regarding claim 1, the prior art discloses:
A non-transitory computer-readable medium storing a configuration template, which, when accessed by a computing device (par 8, 13-15, 18, 136, 138), is used by the computing device to generate a RTL (par 68-72, fig 3) circuit model of a reconfigurable interconnect framework (see one or more of par 60-80 for  FPGA and reconfigurable/reprogrammable interconnects), the configuration template defining parameters including: 
A first number of reconfigurable stream switch output ports (data output ports/ channels from RAM/registers, store/logic in fig 9-11)  of a stream switch ( X-Bar Switch and/or multiplexer coupled to X-Bar Switch in fig 9-11) of the reconfigurable interconnect framework, the stream switch being arranged to stream data between logical modules ( X-Bar Switch and/or multiplexer coupled to X-Bar Switch in fig 9-11 (is/are stream switch) being arranged to stream/ flow/ channel/ transfer/ pipeline/ throughput/ packet/ linking/ moving data between logical modules), each output port having an output port architectural composition, wherein the output port architectural composition is defined by a plurality of N data paths (data paths as shown in fig 9-11) of the stream switch ( X-Bar Switch and/or multiplexer coupled to X-Bar Switch in fig 9-11), the plurality of N data paths including A data outputs and B control outputs (see data outputs and control outputs/ signals / lines for fig 9-11 in par 99-113) , wherein N, A, and B are non-zero integers (none of the numbers of data output, data paths/ ports/ channels and  control output/signal / lines for fig 9-11, in the prior art are specified as zero); and 
A second number of reconfigurable stream switch input ports (data input ports/ channels from RAM/registers, store/logic in fig 9-11)  of the stream switch (X-Bar Switch and/or multiplexer coupled to X-Bar Switch in fig 9-11) of the reconfigurable interconnect framework, each input port having an input port architectural composition, wherein the input port architectural composition is defined by a plurality of M data paths (data paths as shown in fig 9-11) of the stream switch (X-Bar Switch and/or multiplexer coupled to X-Bar Switch in fig 9-11), the plurality of M data paths including A data inputs and B control inputs (see data input ports/ channels from RAM/ registers, store/logic in fig 9-11 and control inputs/ signals / lines for fig 9-11 in par 99-113).
Thus, the prior art Baxter (US 2005/0268070)  substantially teaches all the elements in the claim including data  stream/ transfer/ flow/ pipeline/ throughput/ packet/ linking/ moving/ channel between logical modules;  except data tensors; however, data tensor is disclosed by one or more of the following secondary references.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (in the instant application) to utilize data tensors simply because one or more of the following reasons:
	Trani (US 2021/0216752), par 236:Tensor flow is the deep learning engine framework provided by Google™. Equation and algorithm for tensor flow is well known in the art.
	Li (US 2016/0094827), par 27: In applications involving multi-spectral systems, data is intrinsically of high-order, and thus more suitably represented in tensorial form. Tensors are multidimensional arrays, and tensorial processing therefore organizes data in the form of tensors and performs operations within the framework of multilinear algebra.
Lau (US 2019/0392297), par 44: ASIC-based deep learning hardware (DLH) device provided that is designed to accelerate computations for deep learning applications…The DLH device may include a network of interconnected matrix processing units equipped with processing circuitry to perform arithmetic and convolutional operations on tensor operands (e.g., multidimensional matrix operands)… data may be stored and transferred as tensors in on-chip and off-chip memory, and between the host and the chip. For instance, data to be fetched or written to using the MPUs may be stored in tensor form, among other example features... Data transferred between MPUs or even between multiple DLHs may be transferred as tensors.
See the main reference (prior art of record Baxter (US 2005/0268070)) for the following rejections.
(Claim 2) wherein the configuration template is used by the computing device in combination with a database (data base in computer, CAD/EDA tools (par 8, 13-15, 18, 136, 138)) and/or database, memory, library in par 75, 121, 138, 156) to generate the RTL circuit model.
(Claim 3) wherein the configuration template is used by the computing device to simulate (par 14, 82) circuitry.
(Claim 4) wherein the computing device combines the user-edited configuration template with a plurality of modules from a logic block (IP) library to produce the RTL circuit model (par 26, 138, 157-158)
(Claim 5) IC fabrication machinery (par 6, 80, 135) is coupled to the computing device and the computing device, based on the RTL circuit model, controls fabrication of a reconfigurable interconnect framework by the IC fabrication machinery.
(Claim 6) wherein the configuration template defines parameters of an accelerator (par 8, 11, 15, 18, 158) framework and the RTL circuit model includes a model of an accelerator framework based on the configuration template.
(Claim 7) wherein the accelerator framework is a kernel (par 141) accelerator framework.
 (Claim 8) wherein the accelerator framework is a pre-processing (optimized interconnection scheme (par 10), existing processors (par 21), using individually optimized hardware (par 156)) accelerator framework.
 (Claim 10) wherein the accelerator framework is a convolutional (par 63, 67, 89) accelerator framework.
(Claim 11) wherein the RTL circuit model is a model of a SOC (par 11) including the reconfigurable interconnect framework model.
(Claim 12) wherein the parameters defined by the configuration template include stream link configuration parameters, which define a reconfigurable stream switch output port associated with a stream link and one or more reconfigurable stream switch input ports associated with the stream link (see one or more of fig 1-5, 7-13, 16-17)
(Claim 13) wherein the stream link configuration parameters associated with the stream link define a number of communication paths of the stream link and a direction of each communication path (see fig 1-2, 4-11, 13-16) arrows indicate communication flows/ path/ pipeline/ transmission and communication directions)
Claims 14-21 and 23 recite similar subject matter and are rejected for the same reason.
(Claim 22) wherein the parameters defined by the configuration template include parameters of a set of control registers (par 77, 82, 84-85, 88) of the accelerator framework.
(Claim 24) wherein the plurality of modules from the logic block (IP) library include a model of a set of control registers (par 77, 82, 84-85, 88)
See secondary reference Lau (US 2019/0392297), for the following rejection regarding claim 9
(Claim 9) wherein the accelerator framework is a neural accelerator framework (see one or more of abstract, par 3, 7, 10, 13-14, 46, 80-88, 102-103, 113, 212, 145, 151, 182).

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/Primary Examiner, Art Unit 2851